Opinion by
Judge DiSalle,
This is an appeal from the final decree in equity of the Court of Common Pleas of Lancaster County which affirmed the Chancellor’s adjudication and decree nisi dismissing the complaint filed by the First Pennsylvania Bank N.A. In so doing, the Chancellor refused to set aside the disputed tax sale and held the Beal Estate Tax Sale Law, Act of July 7, 1947, P.L. 1368, as amended, 72 P.S. §5860.101 et seq., to be constitutional. We affirm on the basis of Judge Bucher’s Adjudication and Decree Nisi dated November 10, 1977, and the Opinion and Final Decree dated February 21,1978, at Equity Docket No. 16, Page 242.
Order
And Now, this 18th day of July, 1979, the final decree in equity of the Court of Common Pleas, dated February 21, 1978, is hereby affirmed.